 



Exhibit 10.68

CORINTHIAN COLLEGES, INC.
2003 PERFORMANCE AWARD PLAN

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                              Page   1.     THE PLAN     1      
      1.1    
Purpose
    1             1.2    
Administration and Authorization; Power and Procedure
    1             1.3    
Participation
    3             1.4    
Shares Available for Awards; Share Limits
    4             1.5    
Grant of Awards
    5             1.6    
Award Period
    5             1.7    
Limitations on Exercise and Vesting of Awards
    6             1.8    
No Transferability; Limited Exception to Transfer Restrictions
    6             1.9    
Consideration for Common Stock or Awards
    7     2.     OPTIONS     8             2.1    
Grants
    8             2.2    
Option Price
    8             2.3    
Limitations on Grant and Terms of Incentive Stock Options
    9     3.     STOCK APPRECIATION RIGHTS (INCLUDING LIMITED STOCK APPRECIATION
RIGHTS)     9             3.1    
Grants
    9             3.2    
Exercise of Stock Appreciation Rights
    10             3.3    
Payment
    10             3.4    
Limited Stock Appreciation Rights
    11     4.     RESTRICTED STOCK AND STOCK UNIT AWARDS     11             4.1
   
Grants
    11             4.2    
Restrictions
    12             4.3    
Return to the Corporation
    12     5.     PERFORMANCE SHARE AWARDS AND STOCK BONUSES     12            
5.1    
Grants of Performance Share Awards
    12             5.2    
Section 162(m) Performance-Based Awards
    13             5.3    
Grants of Stock Bonuses
    15             5.4    
Deferred Payments
    15             5.5    
Cash Bonus Awards
    15  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                                              Page   6.     OTHER PROVISIONS    
15             6.1    
Rights of Eligible Persons, Participants and Beneficiaries
    15             6.2    
Effects of Termination of Employment; Termination of Subsidiary Status;
Discretionary Provisions
    16             6.3    
Adjustments; Acceleration
    18             6.4    
Compliance with Laws
    22             6.5    
Tax Withholding
    22             6.6    
Plan Amendment, Termination and Suspension
    22             6.7    
Privileges of Stock Ownership
    23             6.8    
Effective Date of the Plan
    23             6.9    
Term of the Plan
    23             6.10    
Governing Law/Construction/Severability
    24             6.11    
Captions
    24             6.12    
Non-Exclusivity of Plan
    24             6.13    
No Corporate Action Restriction
    25             6.14    
Other Company Benefit and Compensation Programs
    25             6.15    
Stock-Based Awards in Substitution for Stock Options or Awards Granted by Other
Corporation
    25     7.     DEFINITIONS     26  

-ii-



--------------------------------------------------------------------------------



 



CORINTHIAN COLLEGES, INC.
2003 PERFORMANCE AWARD PLAN



1.   The Plan.



  1.1   Purpose. The purpose of this Plan is to promote the success of the
Company and the interests of its stockholders by attracting, motivating,
retaining and rewarding directors, officers, employees and other eligible
persons with awards and incentives for high levels of individual performance and
improved financial performance of the Company. Capitalized terms used herein are
defined in Section 7.



  1.2   Administration and Authorization; Power and Procedure.



  1.2.1   The Administrator. This Plan shall be administered by and all Awards
under this Plan shall be authorized by the Administrator. The “Administrator”
means the Board or one or more committees appointed by the Board or another
committee (within its delegated authority) to administer all or certain aspects
of this Plan. Any such committee shall be comprised solely of one or more
directors of the Corporation or such number of directors as may be required
under applicable law. A committee may delegate some or all of its authority to
another committee so constituted. The Board or a committee comprised solely of
directors of the Corporation may also delegate, to the extent permitted by
Section 157(c) of the Delaware General Corporation Law and any other applicable
law, to one or more officers of the Corporation, its powers under this Plan
(a) to designate the officers and employees of the Company who will receive
grants of rights or options to purchase shares of Common Stock, and (b) to
determine the number of rights or options to be received by them, pursuant to a
resolution that specifies the total number of rights or options that may be
granted under the delegation, provided that no officer may be delegated the
power to designate himself or herself as a recipient of such options or rights.
The Board may delegate different levels of authority to different committees
with administrative and grant authority under this Plan. Unless otherwise
provided in the Bylaws of the Corporation or the applicable charter of any
Administrator: (a) a majority of the members of the acting Administrator shall
constitute a quorum, and (b) the vote of a majority of the members present
assuming the presence of a quorum or the unanimous written consent of the
members of the Administrator shall constitute action by the acting
Administrator.



      With respect to awards intended to satisfy the requirements for
performance-based compensation under Section 162(m) of the Code, this Plan shall
be administered by a committee consisting solely of two or more “outside
directors” of the Corporation (as this requirement is applied under Section
162(m) of the Code); provided, however, that the failure to satisfy such
requirement shall not affect the validity of the action of any committee
otherwise duly authorized and acting in the matter. Award grants, and
transactions in or involving awards, intended to be exempt under Rule 16b-3
under

1



--------------------------------------------------------------------------------



 





      the Exchange Act, must be duly and timely authorized by the Board or a
committee consisting solely of two or more “non-employee directors” of the
Corporation (as this requirement is applied under Rule 16b-3 promulgated under
the Exchange Act). To the extent required by any applicable listing agency, this
Plan shall be administered by a committee composed entirely of independent
directors of the Corporation (within the meaning of the applicable listing
agency).



  1.2.2   Plan Awards; Interpretation; Powers of Administrator. Subject to the
express provisions of this Plan and any express limitations on the delegated
authority of an Administrator, the Administrator will have the authority to:



  (a)   determine eligibility and, from the group of Eligible Persons, select
the particular Eligible Persons who will receive Awards under this Plan;



  (b)   grant Awards to Eligible Persons, determine the price at which
securities will be offered or awarded and the amount of securities to be offered
or awarded to any of such persons, determine the other specific terms and
conditions of such Awards consistent with the express limits of this Plan, and
establish the installments (if any) in which such Awards will become exercisable
or will vest (which may include, without limitation, performance and/or
time-based schedules), or determine that no delayed exercisability or vesting is
required, establish any applicable performance targets, and establish the events
of termination or reversion of such Awards;



  (c)   approve the forms of Award Agreements (which need not be identical
either as to type of Award or among Participants);



  (d)   construe and interpret this Plan and any agreements defining the rights
and obligations of the Company and Participants under this Plan, further define
the terms used in this Plan, and prescribe, amend and rescind rules and
regulations relating to the administration of this Plan or the Awards granted
under this Plan;



  (e)   cancel, modify, or waive the Corporation’s rights with respect to, or
modify, discontinue, suspend, or terminate any or all outstanding Awards held by
Eligible Persons, subject to any required consent under Section 6.6 and any
stockholder approval required under Section 6.6.5;



  (f)   accelerate or extend the exercisability or extend the term of any or all
such outstanding Awards within the maximum ten-year term of Awards under
Section 1.6 in such circumstances as the Administrator may deem appropriate
(including, without limitation, in connection with a termination of employment
or services or other events of a personal nature);



  (g)   determine the date of grant of an award, which may be a designated date
after but not before the date of the Administrator’s action (unless otherwise
designated by the Administrator, the date of grant of an award shall be the date
upon which the Administrator took the action granting an award);

2



--------------------------------------------------------------------------------



 





  (h)   determine whether, and the extent to which, adjustments are required
pursuant to Section 6.3 hereof and authorize the termination, conversion,
substitution or succession of awards upon the occurrence of an event of the type
described in Section 6.3;



  (i)   acquire or settle (subject to Sections 6.3 and 6.6) rights under awards
in cash, stock of equivalent value, or other consideration; and



  (j)   determine Fair Market Value for Plan purposes and make all other
determinations and take such other action as contemplated by this Plan or as may
be necessary or advisable for the administration of this Plan and the
effectuation of its purposes.



  1.2.3   Binding Determinations. Any action taken by, or inaction of, the
Corporation, any Subsidiary, or the Administrator relating or pursuant to this
Plan and within its authority hereunder or under applicable law shall be within
the absolute discretion of that entity or body and shall be conclusive and
binding upon all persons. Neither the Board nor any Board committee, nor any
member thereof or person acting at the direction thereof, shall be liable for
any act, omission, interpretation, construction or determination made in good
faith in connection with this Plan (or any Award made under this Plan), and all
such persons shall be entitled to indemnification and reimbursement by the
Company in respect of any claim, loss, damage or expense (including, without
limitation, attorneys’ fees) arising or resulting therefrom to the fullest
extent permitted by law and/or under any directors and officers liability
insurance coverage that may be in effect from time to time.



  1.2.4   Reliance on Experts. In making any determination or in taking or not
taking any action under this Plan, the Administrator or the Board, as the case
may be, may obtain and may rely upon the advice of experts, including employees
of and professional advisors to the Corporation. No director, officer or agent
of the Company will be liable for any such action or determination taken or made
or omitted in good faith.



  1.2.5   Delegation. The Administrator may delegate ministerial,
non-discretionary functions to individuals who are officers or employees of the
Company.



  1.3   Participation. Discretionary Awards may be granted by the Administrator
only to those persons that the Administrator determines to be Eligible Persons.
An Eligible Person who has been granted an Award may, if otherwise eligible, be
granted additional Awards if the Administrator so determines.

3



--------------------------------------------------------------------------------



 





  1.4   Shares Available for Awards; Share Limits.



  1.4.1   Shares Available. Subject to the provisions of Section 6.3, the
capital stock that may be delivered under this Plan will be shares of the
Corporation’s authorized but unissued Common Stock and any shares of its Common
Stock held as treasury shares. The shares may be delivered for any lawful
consideration.



  1.4.2   Share Limits. The maximum number of shares of Common Stock that may be
delivered pursuant to Awards granted to Eligible Persons under this Plan (the
“Share Limit”) is equal to the sum of (a) 2,700,000 shares, plus (b) the number
of any shares subject to stock options granted under the Corporation’s 1998
Performance Award Plan (the “1998 Plan”) which expire, or for any reason are
cancelled or terminated, after the Effective Date (as defined in Section 8.6.1)
without being exercised. The following limits also apply with respect to awards
granted under this Plan:



  (a)   The maximum number of shares of Common Stock that may be delivered
pursuant to options qualified as incentive stock options granted under this Plan
is 2,700,000 shares.



  (b)   The maximum number of shares of Common Stock subject to those Options
and Stock Appreciation Rights that are granted during any calendar year to any
individual under this Plan is 500,000 shares.



  (c)   The maximum number of shares of Common Stock subject to all Awards that
are granted during any calendar year to any individual under this Plan is
500,000 shares. This limit does not apply, however, to shares delivered in
respect of compensation earned but deferred.



  (d)   The maximum number of shares of Common Stock that may be delivered
pursuant to awards granted to Non-Employee Directors in the aggregate is 400,000
shares. This limit does not apply, however, to shares delivered in respect of
compensation earned but deferred.



  (e)   The maximum number of shares of Common Stock that may be delivered
pursuant to awards granted under this Plan, other than in the circumstances
described in the next sentence, is 1,000,000 shares. This limit does not apply,
however, to the following: (i) shares delivered in respect of compensation
earned but deferred, and (ii) except as expressly provided in Section 2.2.1 or
Section 3.3.1, as applicable (with respect to “discounted” Option or SAR grants
which shall count against this limit to the extent provided in such Section),
shares delivered pursuant to Option or SAR grants.



  (f)   Additional limits with respect to Performance-Based Awards are set forth
in Section 5.2.

4



--------------------------------------------------------------------------------



 



Each of the foregoing numerical limits is subject to adjustment as contemplated
by Section 1.4.3, Section 6.4, and Section 6.15.



  1.4.3   Awards Settled in Cash, Reissue of Awards and Shares. To the extent
that an Award is settled in cash or a form other than shares of Common Stock,
the shares that would have been delivered had there been no such cash or other
settlement shall not be counted against the shares available for issuance under
this Plan. In the event that shares are delivered in respect of a dividend
equivalent, Stock Appreciation Right, or other Award, only the actual number of
shares delivered with respect to the Award shall be counted against the share
limits of this Plan. Shares that are subject to or underlie Awards which expire
or for any reason are cancelled or terminated, are forfeited, fail to vest, or
for any other reason are not paid or delivered under this Plan shall again be
available for subsequent Awards under this Plan. Shares that are exchanged by a
Participant or withheld by the Corporation as full or partial payment in
connection with any Award under this Plan or the 1998 Plan (with respect to such
a payment in connection with any award under the 1998 Plan, only to the extent
such transaction occurs after the Effective Date), as well as any shares
exchanged by a Participant or withheld by the Company to satisfy the tax
withholding obligations related to any award under this Plan or the 1998 Plan
(with respect to such an exchange or withholding in connection with any award
under the 1998 Plan, only to the extent such transaction occurs after the
Effective Date), shall be available for subsequent awards under this Plan. Refer
to Section 6.15 for application of the foregoing share limits with respect to
assumed awards. The foregoing adjustments to the share limits of this Plan are
subject to any applicable limitations under Section 162(m) of the Code with
respect to awards intended as performance-based compensation thereunder and are
further subject to any applicable limitations under Section 422 of the Code with
respect to awards intended as Incentive Stock Options.



  1.4.4   Reservation of Shares. The Corporation shall at all times reserve a
number of shares of Common Stock sufficient to cover the Corporation’s
obligations and contingent obligations to deliver shares with respect to Awards
then outstanding under this Plan (exclusive of any dividend equivalent
obligations to the extent the Corporation has the right to settle such rights in
cash).



  1.5   Grant of Awards. Subject to the express provisions of this Plan, the
Administrator will determine the number of shares of Common Stock subject to
each Award, the price (if any) to be paid for the shares or the Award and, in
the case of performance share awards, in addition to matters addressed in
Section 1.2.2, the specific objectives, goals and “business criteria” as such
term is used in Section 5.2 that further define the terms of the performance
share award. Each Award will be evidenced by an Award Agreement signed by the
Corporation and, if required by the Administrator, by the Participant.



  1.6   Award Period. Any Option, SAR, warrant or similar right shall expire and
any other Award shall either vest or be forfeited not more than 10 years after
the date of grant; provided, however, that any payment of cash or delivery of
stock pursuant to an Award may be delayed until a future date if specifically
authorized by the Administrator in writing.

5



--------------------------------------------------------------------------------



 





  1.7   Limitations on Exercise and Vesting of Awards.



  1.7.1   Provisions for Exercise. An Award will be exercisable or will vest at
the time or times provided by the Administrator in the applicable Award
Agreement, and once exercisable an Award will remain exercisable until the
expiration or earlier termination of the Award.



  1.7.2   Procedure. Any exercisable Award will be deemed to be exercised when
the Corporation receives written notice of such exercise from the Participant
together with any required payment made in accordance with Section 1.9.



  1.7.3   Fractional Shares/Minimum Issue. Fractional share interests will be
disregarded, but may be accumulated. The Administrator, however, may determine
in the case of Eligible Persons that cash, other securities, or other property
will be paid or transferred in lieu of any fractional share interests. No fewer
than 100* shares may be purchased on exercise of any Award at one time unless
the number purchased is the total number at the time available for purchase
under the Award.



  1.8   No Transferability; Limited Exception to Transfer Restrictions.



  1.8.1   Limit On Exercise and Transfer. Unless otherwise expressly provided in
(or pursuant to) this Section 1.8, by applicable law and by the Award Agreement,
as the same may be amended, (i) all Awards are non-transferable and will not be
subject in any manner to sale, transfer, anticipation, alienation, assignment,
pledge, encumbrance or charge; Awards will be exercised only by the Participant;
and (ii) amounts payable or shares issuable pursuant to an Award will be
delivered only to (or for the account of) the Participant.



  1.8.2   Exceptions. The Administrator may permit Awards to be exercised by and
paid to certain persons or entities related to the Participant, including but
not limited to members of the Participant’s immediate family, trusts or other
entities controlled by or whose beneficiaries or beneficial owners are the
Participant and/or members of the Participant’s immediate family, pursuant to
such conditions and procedures, including limitations on subsequent transfers,
as the Administrator may establish. Any permitted transfer shall be subject to
the condition that the Administrator receive evidence satisfactory to it that
the transfer (a) is being made for essentially donative, estate and/or tax
planning purposes on a gratuitous or donative basis and without consideration
(other than nominal consideration or in exchange for an interest in a qualified
transferee), and (b) will not compromise the Corporation’s ability to register
shares issuable under this Plan on Form S-8 under the Securities Act.
Notwithstanding the foregoing or anything in Section 1.8.3, Incentive Stock
Options and Restricted Stock Awards shall be subject to any and all additional
transfer restrictions under the Code to the extent necessary to maintain the
intended tax consequences of such awards.

6



--------------------------------------------------------------------------------



 





  1.8.3   Further Exceptions to Limits On Transfer. The exercise and transfer
restrictions in Section 1.8.1 will not apply to:



  (a)   transfers to the Corporation,



  (b)   the designation of a beneficiary to receive benefits if the Participant
dies or, if the Participant has died, transfers to or exercises by the
Participant’s Beneficiary, or, in the absence of a validly designated
Beneficiary, transfers by will or the laws of descent and distribution,



  (c)   subject to any applicable limitations on Incentive Stock Options,
transfers to a family member (or former family member) pursuant to a domestic
relations order if approved or ratified by the Administrator,



  (d)   if the Participant has suffered a disability, permitted transfers or
exercises on behalf of the Participant by the Participant’s legal
representative, or



  (e)   the authorization by the Administrator of “cashless exercise” procedures
with third parties who provide financing for the purpose of (or who otherwise
facilitate) the exercise of Awards consistent with applicable laws and the
express authorization of the Administrator.



  1.9   Consideration for Common Stock or Awards. The purchase price for any
Award granted under this Plan or the Common Stock to be delivered pursuant to an
Award, as applicable, may be paid by means of any lawful consideration as
determined by the Administrator, including, without limitation, one or a
combination of the following methods:



  •   services rendered by the recipient of such Award;



  •   cash, check payable to the order of the Corporation, or electronic funds
transfer;



  •   notice and third party payment in such manner as may be authorized by the
Administrator;



  •   the delivery of previously owned shares of Common Stock;



  •   by a reduction in the number of shares otherwise deliverable pursuant to
the Award; or



  •   subject to such procedures as the Administrator may adopt, pursuant to a
“cashless exercise” with a third party who provides financing for the purposes
of (or who otherwise facilitates) the purchase or exercise of awards.

7



--------------------------------------------------------------------------------



 





      In no event, however, shall any shares newly-issued by the Corporation be
issued for less than the minimum lawful consideration for such shares or for
consideration other than consideration permitted by applicable state law. In the
event that the Administrator allows a Participant to exercise an Award by
delivering shares of Common Stock previously owned by such Participant and
unless otherwise expressly provided by the Administrator, any shares delivered
which were initially acquired by the Participant from the Corporation (upon
exercise of an Option or otherwise) must have been owned by the Participant at
least six months as of the date of delivery. Shares of Common Stock used to
satisfy the exercise price of an Option shall be valued at their Fair Market
Value on the date of exercise. The Corporation will not be obligated to deliver
any shares unless and until it receives full payment of the exercise or purchase
price therefor and any related withholding obligations under Section 6.5 and any
other conditions to exercise or purchase have been satisfied. Unless otherwise
expressly provided in the applicable Award Agreement, the Administrator may at
any time eliminate or limit a participant’s ability to pay the purchase or
exercise price of any Award or shares by any method other than cash payment to
the Corporation.



2.   Options.



  2.1   Grants. One or more Options may be granted under this Section 2 to any
Eligible Person. Each Option granted will be designated in the applicable Award
Agreement, by the Administrator, as either an Incentive Stock Option, subject to
Section 2.3, or a Nonqualified Stock Option.



  2.2   Option Price.



  2.2.1   Pricing Limits. The purchase price per share of the Common Stock
covered by each Option will be determined by the Administrator at the time of
the Award; provided that the purchase price per share of the Common Stock
covered by each Option will not be less than 100% of the Fair Market Value of
the Common Stock on the date of grant of the Option except as follows: (a) in
the case of an Option granted retroactively in tandem with or as a substitution
for another Award, the per share exercise price may be no lower than the Fair
Market Value of a share of Common Stock on the date such other Award was granted
(to the extent consistent with Sections 422 and 424 of the Code in the case of
Options intended as Incentive Stock Options); and (b) in any other
circumstances, a Nonqualified Stock Option may be granted with a per share
exercise price that is less than the Fair Market Value of a share of Common
Stock on the date of grant, provided that any shares delivered in respect of
such Option shall be charged against the limit of Section 1.4.2(e) (the limit on
full-value awards) as well as any other applicable limit under Section 1.4.2. In
no case shall the purchase price per share of the Common Stock covered by an
Option be less than the par value of such a share.



  2.2.2   Payment Provisions. The purchase price of any shares purchased on
exercise of an Option granted under this Section 2 will be paid in full at the
time of each purchase in one or a combination of the methods set forth in
Section 1.9, as permitted or required by the Administrator.

8



--------------------------------------------------------------------------------



 





  2.3   Limitations on Grant and Terms of Incentive Stock Options.



  2.3.1   $100,000 Limit. To the extent that the aggregate “Fair Market Value”
of stock with respect to which incentive stock options first become exercisable
by a Participant in any calendar year exceeds $100,000, taking into account both
Common Stock subject to Incentive Stock Options under this Plan and stock
subject to incentive stock options under all other plans of the Company or any
parent corporation, such options will be treated as Nonqualified Stock Options.
For this purpose, the “Fair Market Value” of the stock subject to options will
be determined as of the date the options were awarded. In reducing the number of
options treated as incentive stock options to meet the $100,000 limit, the most
recently granted options will be reduced first. To the extent a reduction of
simultaneously granted options is necessary to meet the $100,000 limit, the
Administrator may, in the manner and to the extent permitted by law, designate
which shares of Common Stock are to be treated as shares acquired pursuant to
the exercise of an Incentive Stock Option.



  2.3.2   Option Period. Subject to Section 1.6, each Option and all rights
thereunder will expire no later than 10 years after the Award Date.



  2.3.3   Other Code Limits. Incentive Stock Options may only be granted to
Eligible Employees of the Corporation or a Subsidiary that satisfies the other
eligibility requirements of the Code. There will be imposed in any Award
Agreement relating to Incentive Stock Options such other terms and conditions as
from time to time are required in order that the Option be an “incentive stock
option” as that term is defined in Section 422 of the Code.



  2.3.4   Limits on 10% Holders. No Incentive Stock Option may be granted to any
person who, at the time the Option is granted, owns (or is deemed to own under
Section 424(d) of the Code) shares of outstanding Common Stock possessing more
than 10% of the total combined voting power of all classes of stock of the
Corporation, unless the exercise price of such Option is at least 110% of the
Fair Market Value of the stock subject to the Option and such Option by its
terms is not exercisable after the expiration of five years from the date such
Option is granted.



3.   Stock Appreciation Rights (Including Limited Stock Appreciation Rights).



  3.1   Grants. The Administrator may grant to any Eligible Person Stock
Appreciation Rights either concurrently with the grant of another Award or in
respect of an outstanding Award, in whole or in part, or independently of any
other Award. Any Stock Appreciation Right granted in connection with an
Incentive Stock Option will contain such terms as may be required to comply with
the provisions of Section 422 of the Code and the regulations promulgated
thereunder, unless the holder otherwise agrees.

9



--------------------------------------------------------------------------------



 





  3.2   Exercise of Stock Appreciation Rights.



  3.2.1   Exercisability. Unless the Award Agreement or the Administrator
otherwise provides, a Stock Appreciation Right related to another Award will be
exercisable at such time or times, and to the extent, that the related Award
will be exercisable.



  3.2.2   Stand-Alone SARs. A Stock Appreciation Right granted independently of
any other Award will be exercisable pursuant to the terms of the Award Agreement
but in no event earlier than six months after the Award Date, except in the case
of death or Total Disability.



  3.2.3   Proportionate Reduction If an SAR extends to less than all the shares
covered by the related Award and if a portion of the related Award is thereafter
exercised, the number of shares subject to the unexercised SAR shall be reduced
only if and to the extent that the remaining number of shares covered by such
related Award is less than the remaining number of shares subject to such SAR.



  3.3   Payment.



  3.3.1   Amount. Unless the Administrator otherwise provides, upon exercise of
a Stock Appreciation Right and the attendant surrender of an exercisable portion
of any related Award, the Participant will be entitled to receive, subject to
Section 6.5, payment of an amount determined by multiplying:



  (a)   the difference (which shall not be less than zero) obtained by
subtracting the Base Price of the Stock Appreciation Right from the Fair Market
Value of a share of Common Stock on the date of exercise of the Stock
Appreciation Right, by



  (b)   the number of shares with respect to which the Stock Appreciation Right
has been exercised.



      The “Base Price” of a Stock Appreciation Right will be determined by the
Administrator at the time of the Award; provided that the Base Price per Stock
Appreciation Right will not be less than 100% of the Fair Market Value of the
Common Stock on the date of grant of the Award except as follows: (a) in the
case of a Stock Appreciation Right granted retroactively in tandem with or as a
substitution for another Award, the Base Price may be no lower than the Fair
Market Value of a share of Common Stock on the date such other Award was
granted; and (b) in any other circumstances, a Stock Appreciation Right may be
granted with a Base Price that is less than the Fair Market Value of a share of
Common Stock on the date of grant, provided that any shares delivered in respect
of such Stock Appreciation Right shall be charged against the limit of
Section 1.4.2(e) (the limit on full-value awards) as well as any other
applicable limit under Section 1.4.2.



  3.3.2   Form of Payment. The Administrator, in its sole discretion, will
determine the form in which payment will be made of the amount determined under
Section 3.3.1 above,

10



--------------------------------------------------------------------------------



 





      either solely in cash, solely in shares of Common Stock (valued at Fair
Market Value on the date of exercise of the Stock Appreciation Right), or partly
in such shares and partly in cash, but the Administrator will have determined
that such exercise and payment are consistent with applicable law. If the
Administrator permits the Participant to elect to receive cash or shares (or a
combination thereof) on such exercise, any such election will be subject to such
conditions as the Administrator may impose.



  3.4   Limited Stock Appreciation Rights. The Administrator may grant to any
Eligible Person Stock Appreciation Rights exercisable only upon or in respect of
a change in control or any other specified event (“Limited SARs”) and such
Limited SARs may relate to or operate in tandem or combination with, or
substitution for, Options, other SARs or other Awards (or any combination
thereof), and may be payable in cash or shares based on the spread between the
base price of the SAR and a price based upon or equal to the Fair Market Value
of the Common Stock during a specified period or at a specified time within a
specified period before, after or including the date of such event.



4.   Restricted Stock and Stock Unit Awards.



  4.1   Grants. Subject to any applicable limitations under Delaware law and to
such rules and procedures as the Administrator may establish from time to time:



  4.1.1   Restricted Stock. The Administrator may grant one or more Restricted
Stock Awards to any Eligible Person. Each Restricted Stock Award Agreement will
specify the number of shares of Common Stock to be issued to the Participant,
the date of such issuance, the consideration for such shares (but not less than
the minimum lawful consideration under applicable state law) to be paid by the
Participant, the extent (if any) to which and the time (if ever) at which the
Participant will be entitled to dividends, voting and other rights in respect of
the shares prior to vesting, and the restrictions (which may be based on
performance criteria, passage of time or other factors or any combination
thereof) imposed on such shares and the conditions of release or lapse of such
restrictions. Such restrictions will not lapse earlier than six months after the
Award Date, except to the extent the Administrator may otherwise provide. Stock
certificates evidencing shares of Restricted Stock pending the lapse of the
restrictions (“Restricted Shares”) will bear a legend making appropriate
reference to the restrictions imposed hereunder and will be held by the
Corporation or by a third party designated by the Administrator until the
restrictions on such shares have lapsed and the shares have vested in accordance
with the provisions of the Award and Section 1.7. Upon issuance of the
Restricted Stock Award, the Participant may be required to provide such further
assurances and documents as the Administrator may require to enforce the
restrictions.



  4.1.2   Stock Units. The Administrator may authorize and grant to any Eligible
Person a Stock Unit Award, or the crediting of Stock Units for services rendered
or to be rendered or in lieu of other compensation, consistent with other
applicable terms of

11



--------------------------------------------------------------------------------



 





      this Plan, may permit an Eligible Person to irrevocably elect to defer by
means of Stock Units or receive in Stock Units all or a portion of any Award
hereunder, or may grant Stock Units in lieu of, in exchange for, in respect of,
or in addition to any other compensation or Award under this Plan. The specific
terms, conditions, and provisions relating to each Stock Unit grant or election,
including the applicable vesting and payout provisions of the Stock Units and
the form of payment to be made at or following the vesting thereof, shall be set
forth in or pursuant to the applicable Award Agreement or and any relevant
Company deferred compensation plan.



  4.2   Restrictions.



  4.2.1   Pre-Vesting Restraints. Except as provided in Sections 4.1 and 1.8,
restricted shares comprising any Restricted Stock Award may not be sold,
assigned, transferred, pledged or otherwise disposed of or encumbered, either
voluntarily or involuntarily, until the restrictions on such shares have lapsed
and the shares have become vested.



  4.2.2   Dividend and Voting Rights. Unless otherwise provided in the
applicable Award Agreement, a Participant receiving a Restricted Stock Award
will be entitled to cash dividend and voting rights for all shares issued even
though they are not vested, but such rights will terminate immediately as to any
Restricted Shares which cease to be eligible for vesting.



  4.2.3   Cash Payments. If the Participant has paid or received cash (including
any dividends) in connection with the Restricted Stock Award, the Award
Agreement will specify whether and to what extent such cash will be returned
(with or without an earnings factor) as to any restricted shares that cease to
be eligible for vesting.



  4.3   Return to the Corporation. Unless the Administrator otherwise expressly
provides, Restricted Shares or Stock Units that remain subject to vesting
conditions at the time of termination of employment will not vest and will be
returned to the Corporation or cancelled, as the case may be, in such manner and
on such terms as the Administrator provides.



5.   Performance Share Awards and Stock Bonuses.



  5.1   Grants of Performance Share Awards. The Administrator may grant
Performance Share Awards to Eligible Employees based upon such factors as the
Administrator deems relevant in light of the specific type and terms of the
award. An Award Agreement will specify the maximum number of shares of Common
Stock (if any) subject to the Performance Share Award, the consideration (but
not less than the minimum lawful consideration) to be paid for any such shares
as may be issuable to the Participant, the duration of the Award and the
conditions upon which delivery of any shares or cash to the Participant will be
based. The amount of cash or shares or other property that may be deliverable
pursuant to such Award will be based upon the degree of attainment over a
specified period of not more than 10 years (a “performance cycle”) as may be
established by the Administrator of such

12



--------------------------------------------------------------------------------



 





      measure(s) of the performance of the Company (or any part thereof) or the
Participant as may be established by the Administrator. The Administrator may
provide for full or partial credit, prior to completion of such performance
cycle or the attainment of the performance achievement specified in the Award,
in the event of the Participant’s death, Retirement, or Total Disability, a
Change in Control Event or in such other circumstances as the Administrator
(consistent with Section 6.10.3(b), if applicable) may determine.



  5.2   Section 162(m) Performance-Based Awards. Without limiting the generality
of Section 5.1 or any other type of award otherwise authorized under this Plan,
any type of award authorized under this Plan may be, and Options and Stock
Appreciation Rights granted with an exercise or base price not less than the
Fair Market Value of a share of Common Stock at the date of grant (“Qualifying
Options” and “Qualifying SARS,” respectively) typically will be, granted as
awards intended to satisfy the requirements for “performance-based compensation”
within the meaning of Section 162(m) of the Code (“Performance-Based Awards”). A
Performance-Based Award may also be granted as a cash award that is not related
to shares of Common Stock. The grant, vesting, exercisability or payment of
Performance-Based Awards may depend (or, in the case of Qualifying Options or
Qualifying SARs, may also depend) on the degree of achievement of one or more
performance goals relative to a pre-established targeted level or level using
one or more of the Business Criteria set forth below (on an absolute or relative
basis) for the Corporation on a consolidated basis or for one or more of the
Corporation’s subsidiaries, segments, divisions or business units, or any
combination of the foregoing. Any Qualifying Option or Qualifying SAR shall be
subject only to the requirements of Section 5.2.1 and 5.2.2 in order for such
award to satisfy the requirements for “performance-based compensation” under
Section 162(m) of the Award. Any other Performance-Based Award shall be subject
to all of the following provisions of this Section 5.2.



  5.2.1   Eligible Class. The eligible class of persons for Performance-Based
Awards under this Section 5.2 shall be officers and employees of the Company.
The Administrator approving Performance-Based Awards or making any certification
required pursuant to Section 5.2.3 must be constituted as provided in
Section 1.2.1 for awards that are intended as performance-based compensation
under Section 162(m) of the Code.



  5.2.2   Form of Payment; Maximum Performance-Based Award. Awards under this
Section 5.2 may be paid in cash or shares of Common Stock or any combination
thereof. Grants of Qualifying Options and Qualifying SARs to any one Participant
in any one calendar year shall be subject to the limit set forth in
Section 1.4.2(b). The maximum number of shares of Common Stock which may be
delivered pursuant to all Performance-Based Awards, Qualifying Options and
Qualifying SARs (other than cash awards covered by the following sentence) that
are granted to any one Participant in any one calendar year, in the aggregate,
shall be subject to the limit set forth in Section 1.4.2(c). In addition, the
aggregate amount of compensation to be paid to any one Participant in respect of
all Performance-Based Awards payable only in cash and not related to shares of
Common Stock and granted to that Participant in any one calendar year shall not
exceed $2,000,000. Awards that are cancelled during the year shall be counted
against these limits to the extent required by Section 162(m) of the Code.

13



--------------------------------------------------------------------------------



 





  5.2.3   Performance Goals. The specific performance goals for
Performance-Based Awards (other than Qualifying Options and Qualifying SARs)
shall be, on an absolute or relative basis, established based on one or more of
the following business criteria (“Business Criteria”) as selected by the
Administrator in its sole discretion: earnings per share, cash flow (which means
cash and cash equivalents derived from either net cash flow from operations or
net cash flow from operations, financing and investing activities), stock
appreciation, total stockholder return, revenue, revenue growth, operating
income (before or after taxes), growth in operating income (before or after
taxes), earnings (before or after interest, taxes, depreciation and/or
amortization), earnings growth (before or after interest, taxes, depreciation
and/or amortization), return on equity or on assets or on net investment, cost
containment or reduction, or any combination thereof. These terms are used as
applied under generally accepted accounting principles or in the Company’s
financial reporting. To qualify awards as performance-based under
Section 162(m), the applicable Business Criterion (or Business Criteria, as the
case may be) and specific performance goal or goals (“targets”) must be
established and approved by the Administrator during the first 90 days of the
performance period (and, in the case of performance periods of less than one
year, in no event more than 25% of the performance period has elapsed) and while
performance relating to such target(s) remains substantially uncertain within
the meaning of Section 162(m) of the Code. Performance targets shall be adjusted
to mitigate the unbudgeted impact of material, unusual or nonrecurring gains and
losses, accounting changes or other extraordinary events not foreseen at the
time the targets were set unless the Administrator provides otherwise at the
time of establishing the targets. The applicable performance measurement period
may not be less than three months nor more than 10 years.



  5.2.4   Administrator Certification. Before any Performance-Based Award under
this Section 5.2 (other than Qualifying Options and Qualifying SARs) is paid and
to the extent required to qualify the award as performance-based compensation
within the meaning of Section 162(m) of the Code, the Administrator must certify
in writing that the performance target(s) and any other material terms of the
Performance-Based Award were in fact timely satisfied.



  5.2.5   Administrator Discretion. The Administrator will have the discretion
to determine the restrictions or other limitations of the individual Awards
granted under this Section 5.2 including the authority to reduce Awards, payouts
or vesting or to pay no Awards, in its sole discretion, if the Administrator
expressly preserves such authority at the time of grant by language to this
effect in its authorizing resolutions or otherwise.



  5.2.6   Expiration of Grant Authority. As required pursuant to Section 162(m)
of the Code and the regulations promulgated thereunder, the Administrator’s
authority to

14



--------------------------------------------------------------------------------



 





      grant new awards that are intended to qualify as performance-based
compensation within the meaning of Section 162(m) of the Code (other than
Qualifying Options and Qualifying SARs) shall terminate upon the first meeting
of the Corporation’s stockholders that occurs in the fifth year following the
year in which the Corporation’s stockholders first approve this Plan.



  5.3   Grants of Stock Bonuses. The Administrator may grant a Stock Bonus to
any Eligible Person to reward exceptional or special services, contributions or
achievements in the manner and on such terms and conditions (including any
restrictions on such shares) as determined from time to time by the
Administrator. The number of shares so awarded will be determined by the
Administrator. The Award may be granted independently or in lieu of a cash
bonus.



  5.4   Deferred Payments. The Administrator may authorize for the benefit of
any Eligible Person the deferral of any payment of cash or shares that may
become due or of cash otherwise payable under this Plan, and provide for
accredited benefits thereon (such as the payment or crediting of interest or
other earnings on the deferral amounts, or the payment or crediting of dividend
equivalents where the deferred amounts are denominated in shares), at the
election or at the request of such Participant, subject to the other terms of
this Plan. Such deferral will be subject to such further conditions,
restrictions or requirements as the Administrator may impose, subject to any
then vested rights of Participants.



  5.5   Cash Bonus Awards.



  5.5.1   Performance Goals. The Administrator may establish a program of annual
incentive awards that are payable in cash to Eligible Persons based upon the
extent to which performance goals are met during the performance period. The
performance goals may depend upon the performance of the Company on a
consolidated, subsidiary division basis with reference to any one or combination
of the business criteria (as such term is used in Section 5.2). In addition, the
award may depend upon the Eligible Person’s individual performance.



  5.5.2   Payment in Restricted Stock. In lieu of cash payment of an Award, the
Administrator may require or allow all or a portion of the Award to be paid in
the form of stock, Restricted Stock, an Option or other Award.



6.   Other Provisions.



  6.1   Rights of Eligible Persons, Participants and Beneficiaries.



  6.1.1   Employment Status. Status as an Eligible Person will not be construed
as a commitment that any Award will be made under this Plan to an Eligible
Person or to Eligible Persons generally.



  6.1.2   No Employment Contract. Nothing contained in this Plan (or in any
other documents related to this Plan or to any Award) will confer upon any
Eligible Person

15



--------------------------------------------------------------------------------



 





      or other Participant any right to continue in the employ or other service
of the Company or constitute any contract or agreement of employment or other
service, nor will interfere in any way with the right of the Company to
otherwise change such person’s compensation or other benefits or to terminate
the employment or other service of such person, with or without cause. Nothing
in this Section 6.1.2, however, is intended to adversely affect any express
independent right of such person under a separate employment or service contract
other than an Award Agreement.



  6.1.3   Plan Not Funded. Awards payable under this Plan will be payable in
shares or from the general assets of the Corporation, and (except for any
reservation of shares by the Corporation pursuant to Section as provided in
Section 1.4.4) no special or separate reserve, fund or deposit will be made to
assure payment of such Awards. No Participant, Beneficiary or other person will
have any right, title or interest in any fund or in any specific asset
(including shares of Common Stock, except as expressly otherwise provided) of
the Company by reason of any Award hereunder. Neither the provisions of this
Plan (or of any related documents), nor the creation or adoption of this Plan,
nor any action taken pursuant to the provisions of this Plan will create, or be
construed to create, a trust of any kind or a fiduciary relationship between the
Company and any Participant, Beneficiary or other person. To the extent that a
Participant, Beneficiary or other person acquires a right to receive payment
pursuant to any Award hereunder, such right will be no greater than the right of
any unsecured general creditor of the Company.



  6.1.4   Charter Documents. The Articles of Incorporation and By-Laws of the
Corporation, as either of them may be amended from time to time, may provide for
additional restrictions and limitations with respect to the Common Stock
(including additional restrictions and limitations on the transfer of shares).
To the extent that these restrictions and limitations are greater than those set
forth in this Plan or any Award Agreement, such restrictions and limitations
shall apply to any shares of Common Stock acquired pursuant to the exercise of
Awards and are incorporated herein by reference.



  6.2   Effects of Termination of Employment; Termination of Subsidiary Status;
Discretionary Provisions.



  6.2.1   Options — Resignation or Dismissal. Unless otherwise provided in the
Award Agreement and subject to earlier termination pursuant to or as
contemplated by Section 1.6 or 6.3, if the Participant’s employment by (or other
service specified in the Award Agreement to) the Company terminates for any
reason (the date of such termination being referred to as the “Severance Date”)
other than due to the Participant’s Retirement, Total Disability or death, or a
termination by the Corporation or a Subsidiary “for cause” (as determined in the
sole discretion of the Administrator, unless a written employment agreement by
and between the Participant and the Corporation or a Subsidiary defines such
term for purposes of the Participant’s employment and such agreement is in
effect at the time of grant of the

16



--------------------------------------------------------------------------------



 





      Award), the Participant will have until the date which is three months
after the Participant’s Severance Date to exercise an Option to the extent that
it is vested on the Severance Date. In the case of a termination by the
Corporation or a Subsidiary “for cause” (as determined in the sole discretion of
the Administrator, unless a written employment agreement by and between the
Participant and the Corporation or a Subsidiary defines such term for purposes
of the Participant’s employment and such agreement is in effect at the time of
grant of the Award), the Option will terminate on the Participant’s Severance
Date (whether or not vested and/or exercisable). In all cases, the Option, to
the extent not vested on the Participant’s Severance Date, will terminate on
that date.



  6.2.2   Options — Death or Disability. Unless otherwise provided in the Award
Agreement and subject to earlier termination pursuant to or as contemplated by
Section 1.6 or 6.3, if the Participant’s employment by (or specified service to)
the Company terminates as a result of the Participant’s Total Disability or
death, or the Participant suffers a Total Disability or dies within 30 days
after a termination described in Section 6.2.1, the Participant, the
Participant’s Personal Representative or the Participant’s Beneficiary, as the
case may be, will have until the date which is twelve months after the
Participant’s Severance Date to exercise an Option to the extent that it is
vested on the Participant’s Severance Date. The Option, to the extent not vested
on the Participant’s Severance Date, will terminate on that date.



  6.2.3   Options — Retirement. Unless otherwise provided in the Award Agreement
and subject to earlier termination pursuant to or as contemplated by Section 1.6
or 6.3, if the Participant’s employment by (or specified service to) the Company
terminates as a result of the Participant’s Retirement, the Participant, the
Participant’s Personal Representative or the Participant’s Beneficiary, as the
case may be, will have until the date which is twelve months after the
Participant’s Severance Date to exercise an Option to the extent that it is
vested on the Participant’s Severance Date. The Option, to the extent not vested
on the Participant’s Severance Date, will terminate on that date.



  6.2.4   Certain SARs. Any SAR granted concurrently or in tandem with an Option
will have the same post-termination provisions and exercisability periods as the
Option to which it relates, unless the Administrator otherwise provides.



  6.2.5   Other Awards. The Administrator will establish in respect of each
other Award granted hereunder the Participant’s rights and benefits (if any) if
the Participant’s employment is terminated and in so doing may make distinctions
based upon the cause of termination and the nature of the Award.



  6.2.6   Administrator Discretion. Notwithstanding the foregoing provisions of
this Section 6.2, in the event of, or in anticipation of, a termination of
employment with the Company for any reason, other than discharge for cause, the
Administrator may increase the portion of the Participant’s Award available to
the Participant, or

17



--------------------------------------------------------------------------------



 





      Participant’s Beneficiary or Personal Representative, as the case may be,
or, subject to the provisions of Section 1.6 and 6.3, extend the exercisability
period upon such terms as the Administrator determines and expressly sets forth
in or by amendment to the Award Agreement. If the Participant is not an employee
or director of the Company and provides other services to the Company, the
Administrator shall be the sole judge for purposes of this Plan (unless a
contract or the Award otherwise provides) of whether the Participant continues
to render services to the Company and the date, if any, upon which such services
shall be deemed to have terminated.



  6.2.7   Events Not Deemed Terminations of Service. Unless Company policy or
the Administrator otherwise provides, the employment relationship shall not be
considered terminated in the case of (a) sick leave, (b) military leave, or
(c) any other leave of absence authorized by the Company or the Administrator;
provided that unless reemployment upon the expiration of such leave is
guaranteed by contract or law, such leave is for a period of not more than
90 days. In the case of any employee of the Company on an approved leave of
absence, continued vesting of the Award while on leave from the employ of the
Company may be suspended until the employee returns to service, unless the
Administrator otherwise provides or applicable law otherwise requires. In no
event shall an Award be exercised after the expiration of the term set forth in
the Award Agreement.



  6.2.8   Effect of Change of Subsidiary Status. For purposes of this Plan and
any Award, if an entity ceases to be a Subsidiary of the Corporation a
termination of employment or service shall be deemed to have occurred with
respect to each Eligible Person in respect of such Subsidiary who does not
continue as an Eligible Person in respect of another entity within the Company
after giving effect to the Subsidiary’s change in status.



  6.3   Adjustments; Acceleration.



  6.3.1   Adjustments. The following provisions will apply if any extraordinary
dividend or other extraordinary distribution occurs in respect of the Common
Stock (whether in the form of cash, Common Stock, other securities, or other
property), or any reclassification, recapitalization, stock split (including a
stock split in the form of a stock dividend), reverse stock split,
reorganization, merger, combination, consolidation, split-up, spin-off,
combination, repurchase, or exchange of Common Stock or other securities of the
Corporation, or any similar, unusual or extraordinary corporate transaction (or
event in respect of the Common Stock) or a sale of substantially all the assets
of the Corporation as an entirety occurs. The Administrator will, in such manner
and to such extent (if any) as it deems appropriate and equitable



  (a)   proportionately adjust any or all of (i) the number and type of shares
of Common Stock (or other securities) that thereafter may be made the subject of
Awards (including the specific maxima and numbers of shares set forth elsewhere
in this Plan), (ii) the number, amount and type of shares of Common Stock (or
other

18



--------------------------------------------------------------------------------



 





      securities or property) subject to any or all outstanding Awards,
(iii) the grant, purchase, or exercise price of any or all outstanding Awards,
(iv) the securities, cash or other property deliverable upon exercise of any
outstanding Awards, or (v) the performance standards appropriate to any
outstanding Awards, or



  (b)   in the case of an extraordinary dividend or other distribution,
recapitalization, reclassification, merger, reorganization, consolidation,
combination, sale of assets, split up, exchange, or spin off, make provision for
a cash payment or for the substitution or exchange of any or all outstanding
Awards or the cash, securities or property deliverable to the holder of any or
all outstanding Awards based upon the distribution or consideration payable to
holders of the Common Stock upon or in respect of such event.



      The Administrator may adopt such valuation methodologies for outstanding
Awards as it deems reasonable in the event of a cash or property settlement and,
in the case of Options, Stock Appreciation Rights or similar rights, but without
limitation on other methodologies, may base such settlement solely upon the
excess if any of the per share amount payable upon or in respect of such event
over the exercise or base price of the Award. With respect to any award of an
Incentive Stock Option, the Administrator may make such an adjustment that
causes the option to cease to qualify as an Incentive Stock Option without the
consent of the affected Participant.



      In any of such events, the Administrator may take such action prior to
such event to the extent that the Administrator deems the action necessary to
permit the participant to realize the benefits intended to be conveyed with
respect to the underlying shares in the same manner as is or will be available
to stockholders generally. In the case of any stock split or reverse stock
split, if no action is taken by the Administrator, the proportionate adjustments
contemplated by clause (a) above shall nevertheless be made.



  6.3.2   Automatic Acceleration of Awards. Upon a dissolution of the
Corporation or other event described in Section 6.3 that the Corporation does
not survive (or does not survive as a public company in respect of its Common
Stock), then each then outstanding Option and Stock Appreciation Right shall
become fully vested, all shares of Restricted Stock then outstanding shall fully
vest free of restrictions, and each other Award granted under this Plan that is
then outstanding shall become payable to the holder of such Award; provided that
such acceleration provision shall not apply, unless otherwise expressly provided
by the Administrator, with respect to any Award to the extent that the
Administrator has made a provision for the substitution, assumption, exchange or
other continuation or settlement of the Award, or the Award would otherwise
continue in accordance with its terms, in the circumstances.



  6.3.3   Possible Acceleration of Awards. Without limiting Section 6.3.2, in
the event of a Change in Control Event, the Administrator may, in its
discretion, provide that any outstanding Option or Stock Appreciation Right
shall become fully vested, that any

19



--------------------------------------------------------------------------------



 





      share of Restricted Stock then outstanding shall fully vest free of
restrictions, and that any other Award granted under this Plan that is then
outstanding shall be payable to the holder of such Award. The Administrator may
take such action with respect to all Awards then outstanding or only with
respect to certain specific Awards identified by the Administrator in the
circumstances.



  6.3.4   Early Termination of Awards. Any Award that has been accelerated as
required or contemplated by Section 6.3.2 or 6.3.3 (or would have been so
accelerated but for Section 6.3.5, 6.3.7, or 6.3.8) shall terminate upon the
related event referred to in Section 6.3.2 or 6.3.3, as applicable, subject to
any provision that has been expressly made by the Administrator, through a plan
of reorganization or otherwise, for the survival, substitution, assumption,
exchange or other continuation or settlement of such Award and provided that, in
the case of Options and Stock Appreciation Rights that will not survive, be
substituted for, assumed, exchanged, or otherwise continued or settled in the
transaction, the holder of such Award shall be given reasonable advance notice
of the impending termination and a reasonable opportunity to exercise his or her
outstanding Options and Stock Appreciation Rights in accordance with their terms
before the termination of such Awards (except that in no case shall more than
ten days’ notice of accelerated vesting and the impending termination be
required and any acceleration may be made contingent upon the actual occurrence
of the event).



  6.3.5   Other Acceleration Rules. Any acceleration of awards pursuant to this
Section 6.3 shall comply with applicable legal requirements and, if necessary to
accomplish the purposes of the acceleration or if the circumstances require, may
be deemed by the Administrator to occur a limited period of time not greater
than 30 days before the event. Without limiting the generality of the foregoing,
the Administrator may deem an acceleration to occur immediately prior to the
applicable event and/or reinstate the original terms of an award if an event
giving rise to an acceleration does not occur. The Administrator may override
the provisions of Section 6.3.2, 6.3.3, 6.3.4 and/or 6.3.7 by express provision
in the Award Agreement and may accord any Eligible Person a right to refuse any
acceleration, whether pursuant to the Award Agreement or otherwise, in such
circumstances as the Administrator may approve. The portion of any Incentive
Stock Option accelerated in connection with a Change in Control Event or any
other action permitted hereunder shall remain exercisable as an Incentive Stock
Option only to the extent the applicable $100,000 limitation on Incentive Stock
Options is not exceeded. To the extent exceeded, the accelerated portion of the
option shall be exercisable as a Nonqualified Stock Option under the Code.



  6.3.6   Possible Rescission of Acceleration. If the vesting of an Award has
been accelerated expressly in anticipation of an event or upon stockholder
approval of an event and the Administrator later determines that the event will
not occur, the Administrator may rescind the effect of the acceleration as to
any then outstanding and unexercised or otherwise unvested Awards.

20



--------------------------------------------------------------------------------



 





  6.3.7   Golden Parachute Limitations. Notwithstanding anything else contained
in this Section 6.3 to the contrary, in no event shall an Award be accelerated
under this Plan to an extent or in a manner which would not be fully deductible
by the Company for federal income tax purposes because of Section 280G of the
Code, nor shall any payment hereunder be accelerated to the extent any portion
of such accelerated payment would not be deductible by the Company because of
Section 280G of the Code. If a Participant would be entitled to benefits or
payments hereunder and under any other plan or program that would constitute
“parachute payments” as defined in Section 280G of the Code, then the
Participant may by written notice to the Company designate the order in which
such parachute payments will be reduced or modified so that the Company is not
denied federal income tax deductions for any “parachute payments” because of
Section 280G of the Code. Notwithstanding the foregoing, if a Participant is a
party to an employment or other agreement with the Company, or is a participant
in a severance program sponsored by the Company, that contains express
provisions regarding Section 280G and/or Section 4999 of the Code (or any
similar successor provision), the Section 280G and/or Section 4999 provisions of
such employment or other agreement or plan, as applicable, shall control as to
any Awards held by the Participant (for example, and without limitation, a
Participant may be a party to an employment agreement with the Company that
provides for a “gross-up” as opposed to a “cut-back” in the event that the
Section 280G thresholds are reached or exceeded in connection with a change in
control and, in such event, the Section 280G and/or Section 4999 provisions of
such employment agreement shall control as to any Awards held by the
Participant).



  6.3.8   Section 162(m) Limitations. To the extent limited by Section 162(m) of
the Code in the case of an Award intended as performance-based compensation
thereunder and necessary to assure the deductibility of the compensation payable
under the Award, the Administrator shall have no discretion under this Plan
(a) to increase the amount of compensation or the number of shares that would
otherwise be due upon the attainment of the applicable performance target or the
exercise of the Option or Stock Appreciation Right, or (b) to waive the
achievement of any applicable performance goal as a condition to receiving a
benefit or right under the Award.

21



--------------------------------------------------------------------------------



 





  6.4   Compliance with Laws. This Plan, the granting and vesting of Awards
under this Plan, the offer, issuance and delivery of shares of Common Stock,
and/or the payment of money under this Plan or under Awards are subject to
compliance with all applicable federal and state laws, rules and regulations
(including but not limited to state and federal securities law) and to such
approvals by any listing, regulatory or governmental authority as may, in the
opinion of counsel for the Company, be necessary or advisable in connection
therewith. The person acquiring any securities under this Plan will, if
requested by the Company, provide such assurances and representations to the
Company as the Administrator may deem necessary or desirable to assure
compliance with all applicable legal and accounting requirements.



  6.5   Tax Withholding. Upon any exercise, vesting, or payment of any Award or
upon the disposition of shares of Common Stock acquired pursuant to the exercise
of an Incentive Stock Option prior to satisfaction of the holding period
requirements of Section 422 of the Code, the Company shall have the right at its
option to:



  (a)   require the Participant (or the Participant’s Personal Representative or
Beneficiary, as the case may be) to pay or provide for payment of at least the
minimum amount of any taxes which the Company may be required to withhold with
respect to such award event or payment; or



  (b)   deduct from any amount otherwise payable in cash to the Participant (or
the Participant’s Personal Representative or Beneficiary, as the case may be)
the minimum amount of any taxes which the Company may be required to withhold
with respect to such cash payment.



      In any case where a tax is required to be withheld in connection with the
delivery of shares of Common Stock under this Plan, the Administrator may in its
sole discretion (subject to Section 6.4) grant (either at the time of the Award
or thereafter) to the Participant the right to elect, pursuant to such rules and
subject to such conditions as the Administrator may establish, to have the
Corporation reduce the number of shares to be delivered by (or otherwise
reacquire) the appropriate number of shares, valued in a consistent manner at
their Fair Market Value or at the sales price in accordance with authorized
procedures for cashless exercises, necessary to satisfy the minimum applicable
withholding obligation on exercise, vesting or payment. In no event shall the
shares withheld exceed the minimum whole number of shares required for tax
withholding under applicable law.



  6.6   Plan Amendment, Termination and Suspension.



  6.6.1   Board Authorization. The Board may, at any time, terminate or, from
time to time, amend, modify or suspend this Plan, in whole or in part. No Awards
may be granted during any suspension of this Plan or after termination of this
Plan, but the Administrator will retain jurisdiction as to Awards then
outstanding in accordance with the terms of this Plan.

22



--------------------------------------------------------------------------------



 





  6.6.2   Stockholder Approval. To the extent then required by applicable law or
any applicable listing agency or required under Sections 162, 422 or 424 of the
Code to preserve the intended tax consequences of this Plan, or deemed necessary
or advisable by the Board, any amendment to this Plan shall be subject to
stockholder approval.



  6.6.3   Amendments to Awards. Without limiting any other express authority of
the Administrator under but subject to the express limits of this Plan and
further subject to Section 6.6.5, the Administrator by agreement or resolution
may waive conditions of or limitations on Awards to Eligible Persons that the
Administrator in the prior exercise of its discretion has imposed, without the
consent of a Participant, and may make other changes to the terms and conditions
of Awards that do not affect in any manner materially adverse to the
Participant, the Participant’s rights and benefits under an Award.



  6.6.4   Limitations on Amendments to Plan and Awards. No amendment, suspension
or termination of this Plan or change of or affecting any outstanding Award
will, without written consent of the Participant, affect in any manner
materially adverse to the Participant any rights or benefits of the Participant
or obligations of the Corporation under any Award granted under this Plan prior
to the effective date of such change. Changes, settlements and other actions
contemplated by Section 6.3 will not be deemed to constitute changes or
amendments for purposes of this Section 6.6.



  6.6.5   Stockholder Approval Required for a Repricing. Subject to Section
6.6.4, the Administrator may adjust the number of shares of Common Stock subject
to any Award and/or adjust the price of any or all outstanding Awards in such
circumstances as the Administrator may deem appropriate; provided that in no
case (except due to an adjustment contemplated by Section 6.3 or any repricing
that may be approved by stockholders) shall such an adjustment constitute a
repricing (by amendment, cancellation and regrant, exchange or other means) of
the per share exercise or base price of any Option or Stock Appreciation Right
to a price that is less than the Fair Market Value of a share of Common Stock on
the date of the grant of the initial award.



  6.7   Privileges of Stock Ownership. Except as otherwise expressly authorized
by the Administrator or this Plan, a Participant will not be entitled to any
privilege of stock ownership as to any shares of Common Stock not actually
delivered to and held of record by the Participant. No adjustment will be made
for dividends or other rights as a stockholder for which a record date is prior
to such date of delivery.



  6.8   Effective Date of the Plan. This Plan is effective upon its approval by
the Board (the “Effective Date”), subject to approval by the stockholders of the
Corporation within twelve months after the date of such Board approval.



  6.9   Term of the Plan. Unless earlier terminated by the Board, this Plan will
terminate at the close of business on the day before the tenth anniversary of
the Effective Date (the

23



--------------------------------------------------------------------------------



 





    "Termination Date”) and no Awards may be granted under this Plan after that
date. Unless otherwise expressly provided in this Plan or in an applicable Award
Agreement, any Award granted prior to the termination date may extend beyond
such date, and all authority of the Administrator with respect to Awards
hereunder, including the authority to amend an Award, will continue during any
suspension of this Plan and in respect of Awards outstanding on the termination
date.



  6.10   Governing Law/Construction/Severability.



  6.10.1   Choice of Law. This Plan, the Awards, all documents evidencing Awards
and all other related documents will be governed by, and construed in accordance
with, the laws of the state of Delaware.



  6.10.2   Severability. If a court of competent jurisdiction holds any
provision invalid and unenforceable, the remaining provisions of this Plan will
continue in effect.



  6.10.3   Plan Construction.



  (a)   Rule 16b-3. It is the intent of the Corporation that the Awards and
transactions permitted by Awards be interpreted in a manner that, in the case of
Participants who are or may be subject to Section 16 of the Exchange Act,
qualify, to the maximum extent compatible with the express terms of the Award,
for exemption from matching liability under Rule 16b-3 promulgated under the
Exchange Act. Notwithstanding the foregoing, the Corporation shall have no
liability to any Participant or other person for Section 16 consequences of
Awards or events under Awards if an Award or event does not so qualify.



  (b)   Section 162(m). Awards under Section 5.2 to persons described in
Section 5.2.1 that are either granted or become vested, exercisable or payable
based on attainment of one or more performance goals related to the Business
Criteria, as well as Qualifying Options and Qualifying SARs granted to persons
described in Section 5.2.1, that are approved by a committee composed solely of
two or more outside directors of the Corporation (as this requirement is applied
under Section 162(m) of the Code) shall be deemed to be intended as
performance-based compensation within the meaning of Section 162(m) of the Code
unless such committee provides otherwise at the time of grant of the Award.



  6.11   Captions. Captions and headings are given to the sections and
subsections of this Plan solely as a convenience to facilitate reference. Such
headings will not be deemed in any way material or relevant to the construction
or interpretation of this Plan or any provision thereof.



  6.12   Non-Exclusivity of Plan. Nothing in this Plan will limit or be deemed
to limit the authority of the Board or the Administrator to grant awards or
authorize any other compensation, with or without reference to the Common Stock,
under any other plan or authority.

24



--------------------------------------------------------------------------------



 





  6.13   No Corporate Action Restriction. The existence of this Plan, the Award
Agreements and the Awards granted hereunder shall not limit, affect or restrict
in any way the right or power of the Board or the stockholders of the
Corporation to make or authorize: (a) any adjustment, recapitalization,
reorganization or other change in the capital structure or business of the
Corporation or any subsidiary, (b) any merger, amalgamation, consolidation or
change in the ownership of the Corporation or any subsidiary, (c) any issue of
bonds, debentures, capital, preferred or prior preference stock ahead of or
affecting the capital stock (or the rights thereof) of the Corporation or any
subsidiary, (d) any dissolution or liquidation of the Corporation or any
subsidiary, (e) any sale or transfer of all or any part of the assets or
business of the Corporation or any subsidiary, or (f) any other corporate act or
proceeding by the Corporation or any subsidiary. No Participant, Beneficiary or
any other person shall have any claim under any Award or Award Agreement against
any member of the Board or the Administrator, or the Corporation or any
employees, officers or agents of the Corporation or any subsidiary, as a result
of any such action.



  6.14   Other Company Benefit and Compensation Programs. Payments and other
benefits received by a Participant under an Award made pursuant to this Plan
shall not be deemed a part of a Participant’s compensation for purposes of the
determination of benefits under any other employee welfare or benefit plans or
arrangements, if any, provided by the Corporation or any subsidiary, except
where the Administrator expressly otherwise provides or authorizes in writing.
Awards under this Plan may be made in addition to, in combination with, as
alternatives to or in payment of grants, awards or commitments under any other
plans or arrangements of the Company or its subsidiaries.



  6.15   Stock-Based Awards in Substitution for Stock Options or Awards Granted
by Other Corporation. Awards may be granted to Eligible Persons under this Plan
in substitution for or in connection with an assumption of stock options, stock
appreciation rights, restricted stock or other stock-based awards granted by
other entities to persons who are or who will become Eligible Persons in respect
of the Company, in connection with a distribution, merger or other
reorganization by or with the granting entity or an affiliated entity, or the
acquisition by the Company, directly or indirectly, of all or a substantial part
of the stock or assets of the employing entity. The awards so granted need not
comply with other specific terms of this Plan, provided the awards reflect only
adjustments giving effect to the assumption or substitution consistent with the
conversion applicable to the Common Stock in the transaction and any change in
the issuer of the security. Any shares that are delivered and any awards that
are granted by, or become obligations of, the Corporation, as a result of the
assumption by the Corporation of, or in substitution for, outstanding awards
previously granted by an acquired company (or previously granted by a
predecessor employer (or direct or indirect parent thereof) in the case of
persons that become employed by the Company in connection with a business or
asset acquisition or similar transaction) shall not be counted against the Share
Limit or other limits on the number of shares available for issuance under this
Plan

25



--------------------------------------------------------------------------------



 





7.   Definitions.

"Award” means an award of any Option, Stock Appreciation Right, Restricted
Stock, Stock Bonus, Stock Unit, performance share award, dividend equivalent or
deferred payment right or other right or security that would constitute a
“derivative security” under Rule 16a-1(c) of the Exchange Act, or any
combination thereof, whether alternative or cumulative, authorized by and
granted under this Plan.

"Award Agreement” means any writing setting forth the terms of an Award that has
been authorized by the Administrator.

"Award Date” means the date upon which the Administrator took the action
granting an Award or such later date as the Administrator designates as the
Award Date at the time of the Award.

"Beneficiary” means the person, persons, trust or trusts designated by a
Participant, or, in the absence of a designation, entitled by will or the laws
of descent and distribution, to receive the benefits specified in the Award
Agreement and under this Plan if the Participant dies, and means the
Participant’s executor or administrator if no other Beneficiary is designated
and able to act under the circumstances.

"Board” means the Board of Directors of the Corporation.

"Change in Control Event” means any of the following:



  (a)   The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”)) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 30% or more of either (1) the then-outstanding shares of common stock of the
Corporation (the “Outstanding Company Common Stock”) or (2) the combined voting
power of the then-outstanding voting securities of the Corporation entitled to
vote generally in the election of directors of the Corporation (the “Outstanding
Company Voting Securities”); provided, however, that, for purposes of this
definition, the following acquisitions shall not constitute a Change in Control
Event; (A) any acquisition directly from the Corporation, (B) any acquisition by
the Corporation, (C) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Corporation or any affiliate of the
Corporation or a successor, or (D) any acquisition by any entity pursuant to a
transaction that complies with clauses (c)(1), (2) and (3) below;



  (b)   Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director of the
Corporation subsequent to the Effective Date whose election, or nomination for
election by the Corporation’s stockholders, was approved by a vote of at least
three-fourths of the directors of the Corporation then comprising the Incumbent
Board (including for

26



--------------------------------------------------------------------------------



 





      these purposes, the new members whose election or nomination was so
approved, without counting the member and his predecessor twice) shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors of the Corporation or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;



  (c)   Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Corporation or any
of its Subsidiaries, a sale or other disposition of all or substantially all of
the assets of the Corporation, or the acquisition of assets or stock of another
entity by the Corporation or any of its Subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (1) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the entity resulting from such Business Combination (including,
without limitation, an entity that, as a result of such transaction, owns the
Corporation or all or substantially all of the Corporation’s assets directly or
through one or more subsidiaries (a “Parent”)) in substantially the same
proportions as their ownership immediately prior to such Business Combination of
the Outstanding Company Common Stock and the Outstanding Company Voting
Securities, as the case may be, (2) no Person (excluding any entity resulting
from such Business Combination or a Parent or any employee benefit plan (or
related trust) of the Corporation or such entity resulting from such Business
Combination or Parent) beneficially owns, directly or indirectly, 30% or more
of, respectively, the then-outstanding shares of common stock of the entity
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such entity, except to the extent that the
ownership in excess of 30% existed prior to the Business Combination, and (3) at
least a majority of the members of the board of directors or trustees of the
entity resulting from such Business Combination or a Parent were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for such Business Combination; or



  (d)   Approval by the stockholders of the Corporation of a complete
liquidation or dissolution of the Corporation other than in the context of a
transaction that does not constitute a Change in Control Event under clause
(c) above.

"Code” means the Internal Revenue Code of 1986, as amended from time to time.

27



--------------------------------------------------------------------------------



 



"Commission” means the Securities and Exchange Commission.

"Common Stock” means the Common Stock of the Corporation and such other
securities or property as may become the subject of Awards, or become subject to
Awards, pursuant to an adjustment made under Section 6.3 of this Plan.

"Company” means, collectively, the Corporation and its Subsidiaries.

"Corporation” means Corinthian Colleges, Inc., a Delaware corporation, and its
successors.

"Eligible Employee” means an officer (whether or not a director) or employee of
the Company.

"Eligible Person” means an Eligible Employee, or any Other Eligible Person, as
determined by the Administrator.

"Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

"Fair Market Value” on any date means (a) if the stock is listed or admitted to
trade on a national securities exchange, the closing price of the stock on the
Composite Tape, as published in the Western Edition of The Wall Street Journal,
of the principal national securities exchange on which the stock is so listed or
admitted to trade, on such date, or, if there is no trading of the stock on such
date, then the closing price of the stock as quoted on such Composite Tape on
the next preceding date on which there was trading in such shares; (b) if the
stock is not listed or admitted to trade on a national securities exchange, the
last/closing price for the stock on such date, as furnished by the National
Association of Securities Dealers, Inc. (“NASD”) through the NASDAQ National
Market Reporting System or a similar organization if the NASD is no longer
reporting such information; (c) if the stock is not listed or admitted to trade
on a national securities exchange and is not reported on the National Market
Reporting System, the mean between the bid and asked price for the stock on such
date, as furnished by the NASD or a similar organization; or (d) if the stock is
not listed or admitted to trade on a national securities exchange, is not
reported on the National Market Reporting System and if bid and asked prices for
the stock are not furnished by the NASD or a similar organization, the value as
established by the Administrator at such time for purposes of this Plan. Any
determination as to fair market value made pursuant to this Plan shall be
determined without regard to any restriction other than a restriction which, by
its terms, will never lapse, and shall be conclusive and binding on all persons.
The Administrator may, however, provide with respect to one or more Awards that
the Fair Market Value shall equal the last closing price of a share of Common
Stock as reported on the composite tape for securities listed on a national
securities exchange or as furnished by the NASD and available on the date in
question or the average of the high and low prices of a share of Common Stock as
reported on the composite tape for securities listed on a national securities
exchange or as furnished by the NASD for the date in question or the most recent
trading day. The Administrator also may adopt a different methodology for
determining Fair Market Value with respect to one or more Awards if a different
methodology is necessary or advisable to secure any intended favorable tax,
legal or other treatment for the particular Award(s) (for example, and without
limitation, the Administrator may provide that Fair Market Value for purposes of
one or more Awards will be based on an average of closing prices (or the average
of high and low daily trading prices) for a specified period preceding the
relevant date).

28



--------------------------------------------------------------------------------



 



"Incentive Stock Option” means an Option that is designated and intended as an
incentive stock option within the meaning of Section 422 of the Code, the award
of that contains such provisions (including but not limited to the receipt of
stockholder approval of this Plan, if the award is made prior to such approval)
and is made under such circumstances and to such persons as may be necessary to
comply with that section.

"Nonqualified Stock Option” means an Option that is designated as a Nonqualified
Stock Option and will include any Option intended as an Incentive Stock Option
that fails to meet the applicable legal requirements thereof. Any Option granted
hereunder that is not designated as an incentive stock option will be deemed to
be designated a nonqualified stock option under this Plan and not an incentive
stock option under the Code.

"Non-Employee Director” means a member of the Board of Directors of the
Corporation who is not an officer or employee of the Company.

"Option” means an option to purchase Common Stock granted under this Plan. The
Administrator will designate any Option granted to an Eligible Person as a
Nonqualified Stock Option or an Incentive Stock Option.

"Other Eligible Person” means any individual consultant or advisor or agent who
renders or has rendered bona fide services (other than services in connection
with the offering or sale of securities of the Company in a capital raising
transaction) to the Company or any Non-Employee Director, and who (to the extent
provided in the next sentence) is selected to participate in this Plan by the
Administrator. A person who is neither an employee, officer, nor director who
provides bona fide services to the Company may be selected as an Other Eligible
Person only if such person’s participation in this Plan would not adversely
affect (a) the Corporation’s eligibility to use Form S-8 to register under the
Securities Act, the offering of shares issuable under this Plan by the Company,
or (b) the Corporation’s compliance with any other applicable laws.

"Participant” means an Eligible Person who has been granted an Award under this
Plan.

"Performance Share Award” means an Award of a right to receive shares of Common
Stock under Section 5.1, or to receive shares of Common Stock or other
compensation (including cash) under Section 5.2, the issuance or payment of
which is contingent upon, among other conditions, the attainment of performance
objectives specified by the Administrator.

"Personal Representative” means the person or persons who, upon the disability
or incompetence of a Participant, has acquired on behalf of the Participant, by
legal proceeding or otherwise, the power to exercise the rights or receive
benefits under this Plan by virtue of having become the legal representative of
the Participant.

29



--------------------------------------------------------------------------------



 



"Plan” means this Corinthian Colleges, Inc. 2003 Performance Award Plan, as it
may hereafter be amended from time to time.

"QDRO” means a qualified domestic relations order.

"Restricted Shares” or “Restricted Stock” means shares of Common Stock awarded
to a Participant under this Plan, subject to payment of such consideration, if
any, and such conditions on vesting (which may include, among others, the
passage of time, specified performance objectives or other factors) and such
transfer and other restrictions as are established in or pursuant to this Plan
and the related Award Agreement, for so long as such shares remain unvested
under the terms of the applicable Award Agreement.

"Retirement” means retirement with the consent of the Company or, from active
service as an employee or officer of the Company on or after attaining (a) age
55 with ten or more years of employment with the Company, or (b) age 65.

"Rule 16b-3” means Rule 16b-3 as promulgated by the Commission pursuant to the
Exchange Act, as amended from time to time.

"Section 16 Person” means a person subject to Section 16(a) of the Exchange Act.

"Section 162(m)” means Section 162(m) of the Code and the regulations
promulgated thereunder.

"Securities Act” means the Securities Act of 1933, as amended from time to time.

"Stock Appreciation Right” or “SAR” means a right authorized under this Plan to
receive a number of shares of Common Stock or an amount of cash, or a
combination of shares and cash, the aggregate amount or value of which is
determined by reference to a change in the Fair Market Value of the Common
Stock.

"Stock Bonus” means an Award of shares of Common Stock granted under this Plan
for no consideration other than past services and without restriction other than
such transfer or other restrictions as the Administrator may deem advisable to
assure compliance with law.

"Stock Unit” means a bookkeeping entry which serves as a unit of measurement
relative to a share of Common Stock for purposes of determining the payment, in
Common Stock or cash, of an Award, including a deferred benefit or right under
this Plan. Stock Units are not outstanding shares and do not entitle a
Participant to any dividend, voting or other rights in respect of any Common
Stock represented thereby or acquirable thereunder. Stock Units, may, however,
by express provision in the applicable Award Agreement, entitle a Participant to
dividend equivalent rights, as determined by the Administrator.

"Subsidiary” means any corporation or other entity a majority of whose
outstanding voting stock or voting power is beneficially owned directly or
indirectly by the Corporation.

"Total Disability” means a “total and permanent disability” within the meaning
of Section 22(e)(3) of the Code and, with respect to Awards other than Incentive
Stock Options, such other disabilities, infirmities, afflictions, or conditions
as the Administrator may include.

30